Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




NOEL REYES, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE
ESTATE OF ROSARIO FUENTES
REYES, DECEASED,


                            Appellant,

v.

DALLAS COUNTY HOSPITAL
DISTRICT D/B/A PARKLAND HEALTH
& HOSPITAL SYSTEM AND THE
UNIVERSITY OF TEXAS
SOUTHWESTERN MEDICAL CENTER
AT DALLAS,

                            Appellees.
§
 
§
 
§
 
§
 
§

§

§

§

§

§



No. 08-07-00297-CV

Appeal from the

134th District Court

of Dallas County, Texas 

(TC# 06-12042-G)




MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has failed to file a brief or
respond to our inquiry letter, we dismiss the appeal.
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant has failed to file a brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We have given notice of our intent to dismiss the appeal
and requested a response if a reasonable basis for failure to file the brief facts exists.  Appellant
has not filed a response to our inquiry.  We therefore dismiss the appeal pursuant to
Tex.R.App.P. 38.8(a)(1) and 42.3(c).



June 12, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.
McClure, J. (Not Participating)